Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that Galfre et al doesn’t meet the limitation of claim 21 that “a piston carrier…affixed to the axle” (line 4), since the piston carrier (80, 68) is disclosed as rotatable relative to the shaft. The examiner disagrees.
Neither the parent application (16440134) nor the instant application uses the word “affixed” in the disclosure. Instead it states “The axle 20 is connected to and rotates the piston carrier 18”. But, fig 2A-2C show splines where the piston carrier would be on the axle, and therefore supports the use of “affixed”. Although the piston carrier of Galfre et al is rotatably connected to the axle (by parts including 102), it is not affixed to the axle, and therefore, the art rejection of claim 21 is withdrawn.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745